Order entered March 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01250-CR

                  LONNIE BERNARD JONES JR., Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-70555-W

                                     ORDER

      The reporter’s record was due January 31, 2020. By postcard dated February

4, 2020, we notified official court reporter Darline King that the reporter’s record

was overdue and directed her to file (1) the reporter’s record, (2) written

verification that no hearings were recorded, or (3) written verification that

appellant has not requested the reporter’s record by March 5, 2020. See TEX. R.

APP. P. 35.3(b) (official reporter responsible for ensuring timely filed reporter’s
record). To date, the reporter’s record has not been filed and we have had no

communication from Ms. King.

       We ORDER court reporter Darline King file the complete reporter’s record

in this appeal by April 20, 2020. We caution Ms. King that the failure to file the

reporter’s record by that date may result in the Court taking whatever action it

deems appropriate to ensure that this appeal proceeds in a more timely fashion,

which may include ordering that she not sit as a court reporter until the record in

this appeal is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Tracy

Holmes, Presiding Judge, 363rd Judicial District Court; Darline King, court

reporter, 363rd Judicial District Court; and to counsel for all parties.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE